Citation Nr: 0512727	
Decision Date: 05/10/05    Archive Date: 05/25/05

DOCKET NO.  01-02 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased disability rating for acne with 
scars, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	R.V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 


INTRODUCTION

The veteran served on active duty from February 1986 to 
September 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, that denied an increased rating for acne 
with scars.  The veteran timely perfected an appeal of this 
determination to the Board.  

In October 2001, the Board denied an increased rating for the 
veteran's disability.  The veteran appealed to the United 
States Court of Appeals for Veterans Claims (Court).  In 
October 2002, the parties (veteran and Secretary of VA) filed 
a joint motion for remand and for stay of proceedings.  By 
order dated October 22, 2002, the Court granted the motion, 
vacating the Board's October 2001 decision and remanding the 
matter.  In December 2003, the Board remanded the appeal for 
further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


REMAND

In the October 2002 joint motion for remand and for stay of 
proceedings, the parties noted, in relevant part, that upon 
remand the Board should consider whether an examination is 
needed to address the veteran's systemic or nervous 
manifestations and whether an examination is needed to obtain 
an opinion regarding whether the veteran's acne scars are 
tender and painful.

In December 2003, the Board remanded, in relevant part, for a 
VA dermatologic examination.  Among other things, the 
examiner was asked to state whether the disorder involves any 
systemic or nervous manifestations, and whether any residual 
scarring associated with the service-connected disorder is 
tender and painful.  

Accordingly, in March 2004, the veteran underwent a VA 
dermatologic examination.  The examiner, however, did not 
adequately address the questions posed by the Board.  In this 
regard, the Board observes that the examiner did not state 
whether the disorder involves any systemic or nervous 
manifestations, or whether any residual scarring associated 
with the service-connected disorder is tender and painful.  

The RO and the veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the Court.  The Court has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  In light of the 
foregoing, the claim must be remanded for compliance with the 
December 2003 Board remand.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should schedule the veteran 
for a VA dermatologic examination to 
determine the current severity of his 
service-connected acne with scars.  The 
veteran's claims file, to include a copy 
of this Remand, should be made available 
to and reviewed by the examiner.  The 
examination report should reflect that 
such review was accomplished.  All 
indicated tests should be performed and 
all findings should be reported in 
detail.  Based on examination findings, 
medical principles, and historical 
records, the examiner is asked to address 
the following:

(A)  State whether the veteran's acne 
with scars is manifested by ulceration or 
extensive exfoliation or crusting, and 
systemic or nervous manifestations; or is 
exceptionally repugnant.

(B)  State whether the veteran's acne 
with scars involves more than 40 percent 
of the entire body or more than 40 
percent of exposed areas affected; or 
constant or near-constant systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs required during 
the past 12-month period.

(C)  State whether the veteran's residual 
acne scars are tender and painful.

2.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
an increased disability rating for acne 
with scars, currently evaluated as 30 
percent disabling.  In this regard, the 
RO should consider a separate rating for 
tender and painful residual acne scars.

3.  If such determination remains 
unfavorable, the veteran and his 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
2002) that summarizes the pertinent 
evidence and reflects the reasons and 
bases for the decision reached.  The 
veteran and his representative should be 
afforded an appropriate opportunity for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




